In the

    United States Court of Appeals
                For the Seventh Circuit
No. 14-2961

MICHAEL A. KELLEY,
                                             Petitioner-Appellant,

                               v.


GREG ZOELLER, Indiana
Attorney General,
                                            Respondent-Appellee.

       Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
      No. 2:14-cv-00196-TLS — Theresa L. Springmann, Judge.


     ARGUED MAY 21, 2015 — DECIDED AUGUST 28, 2015


   Before WOOD, Chief Judge, and ROVNER and WILLIAMS,
Circuit Judges.
   ROVNER, Circuit Judge. On October 1, 1974, a then-eighteen-
year-old Michael Kelley walked into a Hammond, Indiana,
sandwich shop with a gun and demanded that an employee
hand over all of the money in the store. Kelley walked out with
$28 and a robbery conviction that would shadow him for more
than thirty-seven years. In 2011, a federal judge in Missouri
2                                                    No. 14-2961

used that robbery conviction to enhance Kelley’s sentence for
a firearms offense. Kelley now claims that the State of Indiana
should have expunged the robbery conviction under a plea
deal that he struck in 1975, and that the Missouri court should
not have used the conviction to lengthen his federal sentence.
We affirm the judgment of the Indiana district court dismissing
for lack of jurisdiction.
                                  I.
    In January 1975, Kelley entered a plea of “not guilty” to
state charges stemming from the sandwich shop robbery, and
his case was continued to April 1975 for trial. But between the
time of his plea and the trial date, Kelley was charged by
federal authorities with conspiracy to distribute a controlled
substance. Represented by counsel, he later pled guilty to both
the state and federal charges. Kelley claims to have struck a
deal with both state and federal authorities: he would plead
guilty to all charges and serve a federal sentence of seven
years. His state sentence of ten to twenty-five years would be
suspended while he served the federal sentence. Upon success-
ful completion of the federal sentence, his federal conviction
would be expunged pursuant to the Federal Youth Corrections
Act of 1950 (“FYCA”). See 18 U.S.C. § 5021(b) (repealed 1984);
Tuten v. United States, 460 U.S. 660, 662–68 (1983); United States
v. Woolsey, 535 F.3d 540, 549 (7th Cir. 2008). Kelley claims that
state authorities similarly agreed to “set aside” his robbery
conviction upon successful completion of his federal sentence.
At the time of Kelley’s state guilty plea, Indiana did not require
plea agreements to be in writing and there is no state plea
document in the record. A few pages of notes from the state
court show the conviction but not the terms of any plea
No. 14-2961                                                     3

agreement. Of the parties to the deal, only Kelley has survived
long enough to recount the details.
    Kelley was paroled on the federal sentence after approxi-
mately two years and received an early discharge from parole
four years later, in May 1981. At that time, his federal convic-
tion was set aside under the FYCA. He never served any part
of the state sentence for the 1975 robbery conviction. The main
purpose of the FYCA was to “rehabilitate persons who,
because of their youth, are unusually vulnerable to the danger
of recidivism.” Ralston v. Robinson, 454 U.S. 201, 206 (1981). The
expungement provision of the FYCA enabled “an eligible
youth offender to reenter society and conduct his life free from
the disabilities that accompany a criminal conviction.” Tuten,
460 U.S. at 665. Kelley made little use of the extraordinary
second chance afforded by the FYCA, though. Within a year,
he was charged with robbery and with murder in the course of
another robbery. After two trials and two convictions, he was
sentenced in 1982 to forty years’ imprisonment on the murder
charge, and in 1983 to fifteen years on the second robbery, to
be served concurrently with the murder sentence.
    Prior to his 1982 sentencing for murder, a presentence
investigation report (“PSR”) was prepared, detailing his
criminal history. The PSR noted that his 1975 federal conviction
had been set aside. But the PSR listed the 1975 sandwich shop
robbery in his criminal history with no indication that the
conviction had been “set aside” or expunged. Kelley objected
to the PSR as containing a number of errors, including the
failure to indicate that the 1975 state robbery conviction had
been set aside. A 1982 report from the National Crime Informa-
tion Center (“NCIC”), which had been used as a basis for the
4                                                     No. 14-2961

PSR, showed that a robbery charge had been dismissed in 1982,
and Kelley believed that this entry reflected the state’s compli-
ance with the plea agreement. There is no indication in the
record of how or even whether the sentencing court resolved
Kelley’s objection to the PSR. Although the sentencing court
relied on Kelley’s history of prior criminal activity in setting
the forty-year murder sentence, the court did not specifically
mention the 1975 robbery conviction as part of that history.
When the same judge sentenced Kelley to fifteen years’
imprisonment in 1983 for the second robbery, he noted that the
“reason for imposing the foregoing sentence is that [Kelley] has
a lengthy prior record of criminal behavior dating from his pre-
teen years in the juvenile division of the Lake Superior Court
culminating in a narcotic conviction in the federal court and an
Armed Robbery conviction in the Lake Superior Court in 1975
and again in the Murder conviction in 1982.” Kelley was thus
on notice as early as 1982, and certainly no later than 1983, that
the 1975 sandwich shop robbery was still on his record, and
that a court had even weighed it against him for sentencing
purposes.
    Kelley was released from prison in 2000, well short of the
forty years to which he had been sentenced. And although his
appointed counsel in this appeal tells us that he earned three
college degrees during his lengthy imprisonment, he again
failed to use his early release in a positive manner. In 2003, he
was convicted of felony check fraud, and in 2005 of felony
theft, both in state court. In 2011, he was indicted in the
Western District of Missouri on federal charges of being a felon
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),
924(e)(1) and 924(e)(2)(B), and distribution of a controlled
No. 14-2961                                                      5

substance, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(C). The firearms charge normally carries a ten year
maximum prison term, but the government sought to enhance
the sentence under the Armed Career Criminal Act (“ACCA”),
which would increase the mandatory minimum to fifteen
years. 18 U.S.C. § 924(e). Under the ACCA, the government
must demonstrate that the defendant has at least three previ-
ous convictions for a violent felony or a serious drug convic-
tion or both. 18 U.S.C. § 924(e)(1). In Kelley’s case, the govern-
ment relied on the convictions for the 1975 sandwich shop
robbery, the 1982 murder, and the 1983 robbery.
    In 2011, after learning that the government intended to use
the 1975 robbery conviction to enhance his federal sentence,
Kelley began a series of attacks on that conviction. He started
in the Indiana state trial court with a pro se motion to withdraw
his guilty plea, arguing that the State of Indiana had breached
the terms of the plea agreement. The state trial court denied the
motion and informed Kelley that if he wished to attack his 1975
conviction or sentence, he would have to file a petition for
post-conviction relief. In 2012, Kelley filed a pro se petition for
post-conviction relief, challenging his conviction and claiming
ineffective assistance of counsel. In response, the State of
Indiana asserted the affirmative defense of laches, contending
that Kelley had waited too long to challenge the 1975 convic-
tion. The post-conviction trial court agreed, finding that the
1982 PSR used in Kelley’s murder trial clearly listed the 1975
sandwich shop robbery conviction as part of Kelley’s criminal
history. The court found that “Kelley was aware as early as
December 29, 1982, that the conviction for Robbery in case
CR374-707 had not been expunged or vacated.” Kelley v.
6                                                   No. 14-2961

Indiana, No. 45G03-1202-PC-00003, slip op. at 4 (Super. Ct.
Jan. 25, 2013). Moreover, the court concluded, a lapse of more
than thirty years before challenging the conviction was
unreasonable, and the State had been prejudiced by the delay.
The complaining witness, who would have been ninety-four
years old if she were still alive, could not be found. One of the
original responding police officers had died, one had moved to
Florida and a third could not be located. The file of the Office
of the Prosecuting Attorney of Lake County could not be
located and was believed to have been destroyed. And both the
prosecutor and the defense attorney had died. In short, the
court found that laches barred consideration of the merits of
Kelley’s claims.
    The Indiana Court of Appeals affirmed. Kelley v. Indiana,
No. 45A04-1303-PC-161, slip op. (Ind. Ct. App. Nov. 7, 2013).
The court noted that only the minutes of the trial court sur-
vived, and that those minutes confirmed the 1975 conviction
and suspended sentence but contained no indication that the
conviction was ever set aside or that there was any agreement
to expunge the conviction. The court noted that, although the
FYCA provided a basis for expunging Kelley’s federal convic-
tion, Kelley cited no legal basis to expunge his state sentence.
As for Kelley’s claim that he reasonably believed the NCIC
report from 1982 had demonstrated the State’s compliance
with the plea agreement (showing that a robbery charge had
been dismissed), the court noted that Kelley had been charged
with another robbery during that time frame, and that the
dismissed case had a different case number than the 1975
sandwich shop robbery conviction. The court therefore
affirmed the trial court’s finding that Kelley had been on notice
No. 14-2961                                                     7

as early as 1982 that the State had not expunged the 1975
robbery conviction. Moreover, the sentencing court for Kelley’s
1983 robbery also made use of the 1975 robbery conviction in
noting Kelley’s criminal history and justifying the sentence in
that case. The state appellate court also noted that, between his
2000 release from prison and the 2011 federal charge, Kelley
had been convicted in 2003 of felony check fraud, and in 2005
of felony theft, providing additional contacts with the criminal
justice system where he presumably would have been given
notice that the 1975 robbery conviction remained on the books.
In addition to affirming the finding that Kelley was on notice
by 1983 that the 1975 robbery conviction had never been
expunged, the appellate court also affirmed the finding that a
thirty-seven year delay between notice of the alleged defect
and the filing of a collateral challenge was unreasonable and
caused prejudice to the State. As the appellate court noted,
because none of the original witnesses or evidence could be
found after a nearly four-decade delay, “[f]or all practical
purposes, re-prosecution would be impossible.” The court thus
affirmed in full the judgment of the post-conviction court that
the claim was barred by laches. The Indiana Supreme Court
declined Kelley’s request to accept jurisdiction over his case.
    After losing his post-conviction claims in Indiana and
shortly before his federal sentencing, Kelley turned to the
federal courts for relief on the 1975 robbery conviction. In May
2014, he filed a petition for habeas corpus relief under 28 U.S.C.
§ 2254 in the district court for the Western District of Missouri,
challenging the constitutionality of the 1975 Indiana robbery
conviction and sentence. Citing 28 U.S.C. § 2241(d), the
Missouri district court transferred the case to the Northern
8                                                    No. 14-2961

District of Indiana “because petitioner’s claims relate to actions
taken in that District, and the relevant records will be located
in that District.” Kelley v. United States, No. 14-0451-CV-W-
ODS-P, slip op. at 2 (W.D. Mo. May 28, 2014).
    The court in the Northern District of Indiana dismissed the
case for lack of jurisdiction. Kelley v. Indiana Attorney General,
No. 2:14-CV-196-TLS, slip op. at 2 (N.D. Ind. July 8, 2014). The
court noted that, in order to challenge a conviction under
section 2254, a petitioner must be “in custody” under the
conviction or sentence under attack at the time his petition is
filed. Kelley was not in custody on the 1975 robbery conviction
and in fact agreed that he had never been in custody on that
conviction. He had not yet been sentenced in the Missouri
district court, and so had not yet suffered any direct or
collateral consequences from the 1975 robbery conviction.
Indeed, at the time that his section 2254 petition reached the
district court in Indiana, Kelley was still in the process of
objecting to the use of the 1975 robbery conviction in the
Missouri court, and his sentencing hearing had not yet been
held. He was therefore not even in custody on a sentence that
had been enhanced by the 1975 robbery conviction much less
in custody on the 1975 robbery conviction itself. The court
therefore dismissed for lack of jurisdiction on July 8, 2014. On
July 18, 2014, Kelley filed a motion for reconsideration under
Federal Rule of Civil Procedure 59(e), or for a certificate of
appealability. On July 23, 2014, the court denied the Rule 59(e)
motion and the request for a certificate of appealability.
No. 14-2961                                                                9

    On August 4, 2014, the federal court in Missouri held a
sentencing hearing.1 Kelley again objected to the use of the
1975 robbery conviction to enhance his federal firearms
sentence, citing the NCIC report as evidence that it had been
dismissed in 1982. The government pointed out that the entry
showing dismissal of a robbery charge bore no case number
and there was no certified record showing that the conviction
had ever been expunged. The court concluded that the govern-
ment met its burden of demonstrating three prior violent
felonies or serious drug crimes, justifying application of the
ACCA enhancement. The court counted the 1975 sandwich
shop robbery conviction as one of the three qualifying felonies,
and sentenced Kelley to 188 months’ imprisonment.
    Three days later, Kelley filed an application in this court
pursuant to 28 U.S.C. § 2244(b)(3), seeking authorization to file
a second or successive petition for a writ of habeas corpus under
section 2254. We construed his application as a notice of appeal
from the Indiana district court’s decision dismissing his habeas
corpus petition. We appointed counsel to address three ques-
tions on appeal:
      1. Did the state breach a promise to expunge
      Kelley’s 1975 conviction; and


1
   To clarify the time line, we note that in 2013, Kelley had formally pled
guilty in federal court in Missouri to the 2011 federal charges of being a
felon in possession of a firearm and distributing a controlled substance. The
Missouri court did not sentence Kelley until August 2014. By then, he had
completed post-conviction proceedings in the State of Indiana, attacking the
1975 robbery conviction, and had also challenged that conviction in the
federal district court in Indiana.
10                                                    No. 14-2961

     2. Is Kelley’s 1975 conviction essential to his ACCA
     designation; and
     3. Whether Kelley has had no other realistic oppor-
     tunity to seek expungement, and therefore may
     present the sort of rare case contemplated by Daniels
     v. United States, 532 U.S. 374, 383 (2001) (“We recog-
     nize that there may be rare cases in which no chan-
     nel of review was actually available to a defendant
     with respect to a prior conviction, due to no fault of
     his own.”).
Kelley v. Lemmon, No. 14-2755, Order at 2 (7th Cir. Aug. 28,
2014).
                                  II.
    On appeal, Kelley contends that, for the purposes of a
section 2254 petition, he is “in custody” on the 1975 robbery
conviction because that conviction was essential to his designa-
tion under the ACCA. Because the State of Indiana breached its
agreement to expunge the 1975 robbery conviction, he argues,
his custody is in violation of his constitutional rights. This is
the “rare case” to which the Supreme Court referred in Daniels,
he maintains, because he never had any realistic opportunity
to pursue relief for the breach of the plea agreement. The State
counters that Kelley’s petition is untimely, that Kelley does not
meet the “in custody” requirement for a section 2254 petition,
and that even if we construed Kelley’s petition as a section
2255 motion, his claim would still fail. Our review of the
district court's decision to dismiss the habeas petition is de novo.
Stanbridge v. Scott, 791 F.3d 715, 718 (7th Cir. 2015).
No. 14-2961                                                     11

   Section 2254 provides, in relevant part:
         An application for a writ of habeas corpus on
         behalf of a person in custody pursuant to the
         judgment of a State court shall not be granted
         with respect to any claim that was adjudi-
         cated on the merits in State court proceedings
         unless the adjudication of the claim—(1)
         resulted in a decision that was contrary to, or
         involved an unreasonable application of,
         clearly established Federal law, as deter-
         mined by the Supreme Court of the United
         States[.]
28 U.S.C. § 2254(d)(1). See also Williams v. Taylor, 529 U.S. 362,
402–03 (2000); Bolton v. Akpore, 730 F.3d 685, 693 (7th Cir. 2013).
We must begin with the threshold question of whether Kelley
is “in custody pursuant to the judgment of a State court.”
28 U.S.C. § 2254(d)(1). The Supreme Court has “interpreted the
statutory language as requiring that the habeas petitioner be ‘in
custody’ under the conviction or sentence under attack at the
time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490–91
(1989); Stanbridge, 791 F.3d at 718. At the time that Kelley filed
his petition, he was not in custody in Indiana on the 1975
robbery conviction. Nor had he been sentenced on the federal
firearms charges and so his 1975 robbery conviction had not
yet been used to enhance his sentence under the ACCA. Under
Maleng, a habeas petitioner is not considered to be in custody
“under a conviction after the sentence imposed for it has fully
expired, merely because of the possibility that the prior
conviction will be used to enhance the sentences imposed for
any subsequent crimes of which he is convicted.” Maleng, 490
12                                                    No. 14-2961

U.S. at 492; Stanbridge, 791 F.3d at 718. The district court was
therefore correct that Kelley was not “in custody pursuant to
the judgment of a State court” for the purposes of the habeas
statute, and the court lacked jurisdiction over his case. Maleng,
490 U.S. at 492; Stanbridge, 791 F.3d at 719–20. See also Talbott v.
Indiana, 226 F.3d 866, 870 (7th Cir. 2000) (noting that a federal
prisoner sentenced under the ACCA is not entitled to wage a
collateral attack in federal court directly against a State
sentence under section 2254 because he is not in custody under
that sentence but rather must proceed under section 2255
because his custody is federal and his ultimate objection is to
the length of his federal sentence). We must therefore affirm
the judgment dismissing the petition for lack of jurisdiction.
    Of course, immediately after the district court dismissed the
section 2254 petition, the Missouri district court sentenced
Kelley for the firearms charge, using the 1975 robbery convic-
tion as one of the predicate offenses to enhance the sentence
under the ACCA. Kelley is now in federal custody on the
firearms charge and a federal court would, in general, have
jurisdiction to consider a challenge to the sentence for the
firearms charge as enhanced by the allegedly invalid prior state
conviction:
         A prisoner in custody under sentence of a
         court established by Act of Congress claim-
         ing the right to be released upon the ground
         that the sentence was imposed in violation of
         the Constitution or laws of the United States,
         or that the court was without jurisdiction to
         impose such sentence, or that the sentence
         was in excess of the maximum authorized by
No. 14-2961                                                     13

         law, or is otherwise subject to collateral
         attack, may move the court which imposed
         the sentence to vacate, set aside or correct the
         sentence.
28 U.S.C. § 2255(a). See also Johnson v. United States, 544 U.S.
295, 304 (2005) (a prisoner could proceed under section 2255
after successful review of the prior state conviction on federal
habeas under section 2254 or favorable resort to any post-
conviction process available under state law).
    In theory, a court could construe Kelley’s pro se section 2254
petition as a motion under section 2255 in order to consider his
claim. Osagiede v. United States, 543 F.3d 399, 405 (7th Cir. 2008)
(although pro se petitioners at times confuse legal theories or
draw the wrong legal implications from a set of facts, we do
not treat every technical defect as grounds for rejection). “We
have repeatedly emphasized that pro se petitions are to be
construed liberally, and should be held to standards less
stringent than formal pleadings drafted by attorneys.”
Ambrose v. Roeckeman, 749 F.3d 615, 618 (7th Cir. 2014). See also
Ray v. Clements, 700 F.3d 993, 1002–03 (7th Cir. 2012) (recogniz-
ing the complexity of the prescriptive procedural rules in
federal court, “we oftentimes relax those rigid requirements
when a litigant appears in federal court unrepresented”), citing
Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, as the
respondent State of Indiana points out here, if Kelley meant to
file a motion under section 2255, he is in the wrong court with
the wrong respondent. The right court for a section 2255
motion would be, ironically, the federal court in Missouri
where Kelley initially filed his section 2254 petition. The correct
respondent would be the United States. We could remand to
14                                                    No. 14-2961

the district court in Indiana with directions to transfer the case
back to Missouri so that the district court there could consider
Kelley’s claims under section 2255 if it wished to do so. But
even if the problems we highlighted could be fixed, we see no
need to remand for such an action because Kelley could not
win his claim even in a properly filed section 2255 proceeding.
    Although defendants may generally challenge their federal
sentences as described in section 2255, the Supreme Court has
held that they may not use section 2255 to collaterally attack
the validity of previous state convictions used to enhance a
federal sentence under the ACCA, except in very limited
circumstances. Daniels v. United States, 532 U.S. 374, 376 (2001).
In fact, if at the time of federal sentencing under the ACCA, a
prior conviction has not been set aside on direct or collateral
review, the conviction is considered presumptively valid and
may be used to enhance the federal sentence. Daniels, 532 U.S.
at 382 (citing Custis v. United States, 511 U.S. 485, 497 (1994)).
         This rule is subject to only one exception: If
         an enhanced federal sentence will be based in
         part on a prior conviction obtained in viola-
         tion of the right to counsel, the defendant
         may challenge the validity of his prior con-
         viction during his federal sentencing pro-
         ceedings. No other constitutional challenge to
         a prior conviction may be raised in the sen-
         tencing forum.
Daniels, 532 U.S. at 382 (internal citations to Custis omitted). In
Daniels, the Court extended that exception to section 2255
challenges to federal sentences that have been enhanced under
No. 14-2961                                                   15

the ACCA by prior state court convictions, so long as the
defendant preserved the claim at his federal sentencing
proceeding. Daniels, 532 U.S. at 382 (“A defendant may
challenge a prior conviction as the product of a Gideon viola-
tion in a § 2255 motion, but generally only if he raised that
claim at his federal sentencing proceeding.”).
    The Court noted that defendants are not without recourse
for determining whether a state court conviction later used to
enhance a federal sentence was unconstitutionally obtained.
Daniels, 532 U.S. at 380–81. A defendant convicted in state
court may raise constitutional claims on direct appeal, in post-
conviction proceedings available under state law, and in a
section 2254 petition. 532 U.S. at 381. The Court acknowledged
that these pathways to review are subject to their own limita-
tions, noting that if “a prior conviction used to enhance a
federal sentence is no longer open to direct or collateral attack
in its own right because the defendant failed to pursue those
remedies while they were available (or because the defendant
did so unsuccessfully), then that defendant is without re-
course,” except in the case of a conviction obtained in violation
of the right to counsel. Daniels, 532 U.S. at 382.
    But a plurality of the Court also recognized that “there may
be rare cases in which no channel of review was actually
available to a defendant with respect to a prior conviction, due
to no fault of his own.” Daniels, 532 U.S. at 383. Because that
scenario was not presented by the facts in Daniels, the Court
reserved the question of whether a defendant could file a
section 2255 motion to challenge such a prior conviction. As we
noted above, we asked appointed counsel to answer, in part,
whether this is one of those rare cases.
16                                                    No. 14-2961

    Kelley contends that this is one of those rare instances
where a defendant had no prior opportunity to challenge the
state court conviction being used as a predicate under the
ACCA. He had no reason or opportunity to lodge any chal-
lenge to the state conviction, he argues, because he had no
cause to believe that the State had failed to hold up its end of
the bargain until 2011, when the government sought to use the
1975 conviction against him at federal sentencing proceedings.
By then, his efforts to raise the breach of the plea deal in post-
conviction proceedings were hampered by the passage of time
and the loss of critical records needed to prove his case. But the
underlying factual premise of this argument is faulty: the state
courts concluded that Kelley did in fact know that the 1975
conviction had not been expunged as early as 1982 or 1983
when he was sentenced on murder and robbery charges. The
state courts also concluded that his delay in seeking a remedy
for that breach was not reasonable.
    Moreover, the conclusion of the Indiana post-conviction
courts that Kelley’s claim was barred by laches is an adequate
and independent state law ground that prevents collateral
review of the claim. “If a state court clearly and expressly states
that its judgment rests on a state procedural bar and does not
reach the merits of a federal claim, then we are unable to
consider that claim on collateral review.” Gray v. Hardy,
598 F.3d 324, 329 (7th Cir. 2010) (citing Harris v. Reed, 489 U.S.
255, 263 (1989)). See also Coleman v. Thompson, 501 U.S. 722, 729
(1991) (“This Court will not review a question of federal law
decided by a state court if the decision of that court rests on a
state law ground that is independent of the federal question
and adequate to support the judgment.”). Here, the state courts
No. 14-2961                                                   17

rested on the doctrine of laches in denying Kelley’s claim for
post-conviction relief. That adequate and independent state
law ground for denying the claim may not be reviewed by a
federal court. See Rhodes v. Dittmann, 783 F.3d 669, 675–76 (7th
Cir. 2015) (holding that a state court’s decision to deny a
petitioner’s claim based on untimeliness was an independent
and adequate ground for the state court's decision, precluding
federal collateral review).
                                III.
    Finally, we note that the State of Indiana did not have a
statute allowing for expungement of criminal convictions until
2013, nearly forty years after Kelley asserts that Indiana
prosecutors agreed to expunge his conviction upon successful
completion of his federal sentence. See Ind. Code § 35-38-9-1 et
seq. (2013); Taylor v. State, 7 N.E.3d 362, 366–67 (Ind. Ct. App.
2014) (noting that the Indiana legislature passed the ex-
pungement statute in 2013 in order to give “individuals who
have been convicted of certain crimes a second chance by not
experiencing many of the stigmas associated with a criminal
conviction–especially where an individual has completed the
requirements established by the trial court and has since been
a law-abiding citizen”). Although Kelley cited the FYCA as the
law authorizing expungement of his federal conviction, he has
never cited any Indiana law that would have allowed expunge-
ment of a state conviction in 1975. Nor has he ever asserted
that prosecutors tried to mislead him regarding the terms of his
plea agreement or the availability of expungement in Indiana,
and we note that he was represented by counsel at the time. It
therefore seems unlikely that his 1975 plea agreement with the
State of Indiana contained the terms that Kelley asserts. In any
18                                               No. 14-2961

case, the terms of the plea agreement are no longer relevant:
the Indiana courts have concluded that Kelley waited too long
to challenge the 1975 robbery conviction, and we may not
review that judgment. For all of the foregoing reasons, the
judgment of the district court is
                                                AFFIRMED.